Citation Nr: 1121973	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence was received to reopen service connection for right knee disorder, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1980 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied reopening of service connection for a right knee disorder, finding that new and material evidence had not been received, and denied service connection for a left knee disorder.  The Veteran appealed and perfected an appeal only with regard to these two issues.  The claims file was transferred to the jurisdiction of the RO in Reno, Nevada, upon the Veteran's relocation to that area.  

On her January 2010 substantive appeal, the Veteran indicated that she wanted a hearing before the Board to be heard at the RO.  In an August 2010 written statement signed by her representative, the Veteran waived her request for a hearing.  Therefore, the request for a hearing is deemed waived.


FINDINGS OF FACT

1.  In a December 1985 rating decision, the RO denied service connection for a right knee disorder, finding that there was no disorder found during the post-service VA examination; the Veteran did not appeal that decision.  

2.  Since entry of the December 1985 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of a current right knee disability and raises of reasonable possibility of substantiating the claim.

3.  The Veteran did not sustain a right knee disease or right knee injury during service, and did not experience chronic symptomatology of a right knee disorder during service.  

4.  The Veteran did not experience continuous symptoms of a right knee disorder since service separation.

5.  The current right medial meniscus tear disorder is not related to service. 

6.  The Veteran experienced a left knee injury during service.

7.  The Veteran did not experience chronic symptomatology of a left knee disorder during service.

8.  The Veteran did not experience continuous symptoms of a left knee disorder since service separation.

9.  The current status post left posterior horn medial meniscectomy disorder is not related to service. 


CONCLUSIONS OF LAW

1.  The December 1985 RO rating decision that denied service connection for a right knee disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 

4.  The criteria for service connection for left knee disorder have not been met.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.310 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran pre-adjudication notice for her claims for service connection for a right knee disorder and a left knee disorder by a letter dated in October 2007.  This notification substantially complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  This October 2007 letter included appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds in favor of the Veteran, that is, finds that new and material evidence has been received to reopen the previously denied claim for service connection for a right knee disorder.  For this reason, the benefit sought on appeal (reopening of the claim) is being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated with regard to the issue of whether new and material evidence has been received to reopen service connection for a right knee disorder.

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and available VA treatment records are on file.  All available records were obtained.  The Veteran did not request that VA obtain any private treatment records, and instead submitted private treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not reported submitting any claims to the Social Security Administration for disability or supplemental income insurance benefits.  The Board notes the RO staff determined that some claim attributed to the Veteran was denied by the Social Security Administration; however with no evidence at all as to the nature of the claim or even when the denial was determined, the Board finds that claim not relevant and the Board will not remand to obtain the application.    

In November 2009 the Veteran was afforded a VA joints examination regarding her claims.  The VA examiner provided an opinion which reflected a review of the Veteran's claims file, an interview with the Veteran and an objective examination.  The Board finds the examination to be legally sufficient.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist her have been fulfilled with respect to the issues on appeal.

Criteria for New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In December 1985, the RO denied the Veteran's claim for service connection for a right knee disorder.  The RO found that the Veteran did not have a current diagnosis, as no disorder was identified during the June 1985 VA general medical examination.  The Veteran did not appeal, and that decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence received since the December 1985 rating decision included a complete copy of the Veteran's personnel records and service treatment records, as well as copies of the Veteran's service treatment reports as submitted by the Veteran which contained reports not found in the VA copy, and private treatment reports.  These private treatment reports include a December 1998 MRI report which found a medial meniscus tear in the right knee and a September 1997 treatment report that contained the diagnosis of chrondomalacia of the right (and left) knee.  These private treatment reports dated in 1997 and 1998 are new, in that this evidence was not before agency decision-makers in December 1985.  This evidence is also material, in that it is evidence of a current disability in the right knee.   

As this newly submitted evidence that was not before the decision-makers in December 1985, and as this evidence goes to the basis for the prior final denial, namely, the lack of a current disability, this evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

Accordingly, Board finds that the additional evidence received since the December 1985 rating decision is new and material, and the claim for service connection for a right knee disorder will be reopened.  The appeal is granted to this extent only.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.
§ 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R.
§ 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

The Veteran contends she experienced injuries to both the right and left knees in service, and that her current disabilities are related to those in-service injuries.  

At the onset, the Board finds the Veteran is entitled to the presumption of soundness with regard to her knees.  The Veteran entered active service in April 1980.  Her enlistment Report of Physical Examination found her lower extremities clinically normal; however, on the April 1980 Report of Medical History the Veteran checked in the positive for broken bones and the examiner found that she had had a "fx L leg" at the age of 3.  While the Board reads this notation to mean a fractured left leg, the Board finds this note vague, as the "leg" may encompass the hip, femur, knee, calf, and even ankle.  To underscore the confusion as to what the Veteran reported to the enlistment examiner in April 1980, later in her service treatment records was the notation on the October 1981 request for an x-ray indicating the Veteran reported a history of a possible ("?") fracture of the tibia, which would encompass the shin, and finally, on her July 1984 separation Report of Medical History is the notation of "patellar fx EPTS", which the Board understands to mean a fractured kneecap that existed prior to service, without any notation as to which knee.  Because of the vague terms used by service examiners and the inconsistent statements of the Veteran during service, the Board finds that a pre-existing defect was not noted at service entrance; therefore, she remains entitled to the presumption of soundness with regard to the right and left knee.  38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).

After a review of all the evidence, the Board finds that the Veteran did not sustain a right knee or a left knee disease during service, and the Veteran did not sustain a right knee injury during service, though the Veteran did injure the left knee on one occasion, and the Veteran did not experience chronic symptomatology of any right or left knee disorder during service.  A review of service treatment records finds only scattered complaints that involved either knee.  Specifically, in October 1981 the Veteran reported she had fallen down 4 days prior while roller skating and hit herself in the "L (illegible) tibial region."  An x-ray study found her left leg within normal limits.  The October 1981 x-ray study request form is of record and this was the form, referenced above, which included the report of a possible ("?") fracture history to her tibia.  In November 1981 the Veteran sought treatment for her left knee, complaining of pain intermittently for the previous 5 days, since performing exercises on her knee.  The service clinician found intrapatellar tendonitis and recommended light duty for 3 days.  

In May 1982 she complained about muscle pain in the right leg, with an onset of 5 days prior.  The right knee examination was within normal limits.  Three days later she returned to the medical facility and reported her right leg was feeling better.  The Veteran submitted a copy of a November 1983 emergency room treatment report wherein the Veteran sought treatment after a fall down a flight of stairs.  Though the precise "L" body part complained about is illegible in the complaint section of the copy in the claims file before the Board, the remainder of the emergency room report noted her ankle was stable and assessed an "A sprain."  She was issued crutches for one week.  

Finally, in July 1984, she sought treatment for her left ankle, after spraining the ankle playing softball.  The treatment report clearly identified the left ankle as the joint that had been sprained.  As discussed above, her July 1984 Report of Medical History for separation included positive indications for broken bones and a "trick" knee; however the examiner's notation of a patellar fracture that existed prior to service does not specify which knee.  While there was no Report of Physical Examination of record for her 1984 separation from active service, there is a July 1987 Report of Physical Examination for her release from the reserves.  That 1987 report found her lower extremities clinically normal.  

For these reasons, the Board finds that the Veteran did not incur a right knee or a left knee disorder in service.  Indeed, though the service treatment records contain scattered complaints about the left tibia, left knee, right leg muscles, and 2 complaints about the left ankle (including the softball injury), there were no chronic complaints regarding either the left knee or the right knee or even repeated requests for treatment.  Finally, her July 1987 Report of Physical Examination upon her release from the reserves found her lower extremities clinically normal.  

The Board also finds that the Veteran did not experience continuous symptoms of either a left knee or right knee disorder since service separation.  The Veteran submitted her original claim seeking entitlement to service connection for a "trick" knee in April 1985.  Her original claim described her injuries as including a dislocated "knee", a sprained "knee," and pulled tendons in the "knee."  The June 1985 VA general medical examination included an x-ray study of both left and right knee and found no evidence of fracture or dislocation in either knee and that the impression was of normal knees.  An objective examination of both knees found both had no palpable tenderness, no pain on movement, and full range of motion.  The examiner noted the Veteran reported a history of injury to both knees while playing softball in 1983 as well as an injury to the right knee while skating in 1981.  During the examination, the Veteran specified that it was the right knee that occasionally swelled and gave out on her.  Despite this history, upon objective examination the examiner found no abnormality in either knee and gave his diagnosis as recurrent synovitis of the right knee, by history only.  

Private treatment records submitted by the Veteran span from the late 1990's to 2007 and contain no reference at all to her military service.  The earliest complaint about the left and right knee is found in September 1997, when the Veteran complained of pain.  An x-ray study for both knees was normal; however, her private physician found moderate patella-femoral crepitus and assessed chondromalacia.  She failed to appear for an October 1997 appointment and the next evaluation was in December 1998, when the Veteran reported having fallen on her right knee the month before, that initially got better, but then hurt again.  There was no reference to her active service or to any event in service in any of these private records.  In December 1998 the Veteran had an MRI study of her right knee which found the medial meniscus tear.  

Based on this evidence, the Board finds that the Veteran did not experience continuous symptoms of a right knee or of a left knee disorder after service.  This finding is evidenced by the 1985 VA general medical examination which found no abnormality in either knee, following both an x-ray study and a physical examination.  The 1985 VA examiner repeatedly noted he had found no abnormality upon examination; however, he gave the diagnosis of recurrent synovitis of the right knee by-history-only.  The Board finds that diagnosis of recurrent right knee synovitis not credible and not probative, as is was clearly based on the Veteran's report of recurrent right knee injuries in service, in particular the skating accident and the softball accident.  The Board has already found that service treatment records have objectively established the 1981 skating injury was to the Veteran's left leg and the 1984 softball injury was only to the left ankle, which was sprained.  The Veteran's report of recurrent right knee injuries is contradicted by the objective record; therefore, it is not credible.  Accordingly, the 1985 VA examiner's diagnosis of recurrent right knee synovitis by-history-only, as based on the Veteran's erroneous report of facts, is also not probative.  

As well, years of private treatment reports which contained not one reference to the Veteran's military service or any injury in service, and that contain the first complaint of left and right knee pain in September 1997, also not attributed to service by the Veteran, are further evidence she did not experience continuous left and right knee symptoms since service.  As the Veteran had separated from active service some 13 years prior, she had not experienced a left or right knee disorder continuously since service.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense, 1 Vet. App. at 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of either a left knee or a right knee disorder until nearly 13 years after service.  The Veteran sought private treatment during the late 1990's through to 2007 for a variety of complaints and received treatment up to and including major surgery; therefore she demonstrated by her behavior that she knew to seek out medical care when she experienced pain or needed treatment.  Yet, she did not report any service-era skating injury or softball injury, despite undergoing a December 1998 MRI study for her right knee.  See Rucker, 10 Vet. App. at 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this regard, the Board notes that the Veteran did not file a claim for service connection for a left and right knee disorder until September 2007, over two decades after her discharge from active service.  

VA treatment records begin in the claims file in 2008.  The first complaint regarding right knee pain was made in October 2008, when the Veteran complained of sharp knee pain of 2 days duration, coming after she stood up and heard a pop.  The RO denied her claim in December 2008 and by January 2009 the Veteran had relocated to Nevada, where she established care at a VA facility there.  Her lower extremities were found to be normal in a January 2009 evaluation.  By February 2009, she complained of right knee pain to her VA clinician Dr. G., with a complaint of pain in both knees made in March 2009.  In March 2009 she underwent another MRI study of her right knee which found a meniscus tear and some degenerative changes.  By April 2009 she reported to Dr. G. that she had suffered a right knee injury in June 1984 when she slid into home plate while playing softball and had also injured the knee in 1981 while skating.  Finally, in August 2009, the Veteran underwent a left posterior horn medial meniscectomy.  Prior to the procedure, she dated the onset of this left knee pain to 1984. 

Finally, the Board finds that the weight of the competent evidence demonstrates that the current left and right knee disorders are not related to service.  The Board has considered the April 2009 opinion letter from Dr. G., the Veteran's VA primary care provider.  Dr. G signed an opinion letter in which he stated that in his opinion, the bilateral knee pain suffered by the Veteran was at least as likely as not related to the events in service, which he described as a 1981 skating accident for her left knee and the 1984 softball injury for her right knee, and which both culminated in her use of crutches.  The Board finds the 2009 opinion letter by Dr. G. to be not probative because the VA clinician never indicates the diagnosis of the left and the right knee, instead only referring to the pain.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, his opinion attributing a symptom, not a disability, to service was based on erroneous facts, because the service treatment records establish the only softball injury the Veteran sought treatment for in 1984 was a sprained left ankle.  While she did injure her left lower extremity in the skating accident in 1981, this confirmed fact cannot make probative a medical opinion already found not probative for being so vague and imprecise as to fail to include a diagnosis of a disability that is being attributed to service.  
Dr. G's letter does no more than repeat the Veteran's theory of entitlement, which is already well established in the record.  

In November 2009 the Veteran was afforded a VA joints examination.  The examiner reviewed the service treatment reports and noted their assessments in her report.  The VA examiner was able to interpret the handwritten entry for the October 1981 skating injury as a pre-tibial hematoma, which she then referred to as a left knee injury.  She also reviewed the private treatment reports and noted the 1998 MRI study of the right knee.  She opined the current left and right knee disorders were less likely than not caused by the 1981 left knee injury and the 1981 and 1982 complaints of right leg muscle pain because x-rays were repeatedly normal, after the 1982 complaint she reported her leg was better, her separation examination in 1987 was normal, and that her current right knee meniscus tear itself was most likely from the twisting incident in 1998.  Had she so torn her meniscus in service, current MRI reports would show more damage.    

Finally, the Board finds the Veteran's statements that she has experienced left and right knee disorder symptoms (pain) since service (see history, November 2009 VA joints examination) not to be credible and, therefore, lacking in probative value, because the Veteran herself contradicted this later statement with her earlier reports to her private physicians in December 1998 and to VA clinicians in February 2009 and in April 2009, made in the context of seeking treatment, that the right knee pain had begun a month prior, and then 2 days prior, and that her left knee was "now" "beginning" to hurt as much as her right, respectively.  See Curry, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn, 19 Vet. App. at 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Further, the variety of injuries the Veteran has claimed to have sustained during that fateful July 1984 softball game in service is contradicted by the objective treatment report during which she complained only about a sprained left ankle.  Because of these inconsistent statements, the Board finds the statements by the Veteran attributing her left and right knee disorders to service to be not credible.  

In conclusion, the weight of the evidence demonstrates that the current left and right knee disorders are not related to service.  The April 2009 opinion by Dr. G. was that the Veteran's symptom of current pain was related to in-service injuries; however, the Board has already found that this opinion letter is not probative because the physician failed to identify a disability for either knee, and only opined that the 

symptom of pain was related to service knee injuries, which was factually erroneous because of the findings of no in-service knee injuries or chronic knee symptoms in service.  The November 2009 opinion by the VA joints examiner included both a claims file review and an objective examination with the examiner's opinion that the current left and right knee disorders were less likely than not related to the Veteran's service, because the service treatment records repeatedly contained normal x-ray studies and the current MRI studies would demonstrate more damage if the injury was that old.  The Board finds that negative opinion persuasive and probative, because it is based upon objectively confirmed facts, a review of the service treatment records, an objective examination, and an interview with the Veteran.  The Board finds the objective medical evidence of record, to include service treatment reports that found only a left ankle injury following a softball game, a left knee injury after a 1981 skating accident that the Veteran never complained about again, as well as the Veteran's own private treatment records, dated prior to her filing a claim seeking entitlement to service connection that contain no mention of her service or any incident in service, to be more probative than the Veteran's more recent and general contentions as to onset and etiology of the claimed left and right knee disorders rendered years after service.

Consequently, and based on this evidentiary posture, the Board finds that the 

preponderance of the evidence in this case is against the claims for service connection for a left knee disorder and a right knee disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, reopening of service connection for a right knee disorder is granted.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


